
	

113 S2223 PCS: Minimum Wage Fairness Act
U.S. Senate
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IICalendar No. 354
		113th CONGRESS
		2d Session
		S. 2223
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2014
			Mr. Harkin (for himself, Mr. Merkley, Mr. Reid, Mr. Sanders, Ms. Baldwin, Mr. Murphy, Mr. Markey, Mr. Blumenthal, Mrs. Gillibrand, Mr. Casey, Mr. Bennet, Mr. Leahy, Ms. Stabenow, Mr. Schatz, Mr. Booker, Ms. Klobuchar, Mr. Levin, Mr. Heinrich, Mrs. Boxer, Mrs. Hagan, Mr. Begich, and Ms. Heitkamp) introduced the following bill; which was read the first time
		April 9, 2014Read the second time and placed on the calendar
		A BILL
		To provide for an increase in the Federal minimum wage and to amend the Internal Revenue Code of
			 1986 to extend increased expensing limitations and the treatment of
			 certain real property as section 179 property.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Minimum Wage Fairness Act.
		
			2.
			Minimum wage
			 increases
			
				(a)
				Minimum
			 wage
				
					(1)
					In
			 general
					Section 6(a)(1) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to
			 read
			 as follows:
					
						
							(1)
							except as otherwise provided in this
				section, not less than—
							
								(A)
								$8.20 an hour,
				beginning  on the first day of the sixth month that begins after
			 the date of
				enactment of the Minimum Wage Fairness Act;
							
								(B)
								$9.15 an hour,
				beginning 1 year after that first day;
							
								(C)
								$10.10 an hour,
				beginning 2 years after that first day; and
							
								(D)
								beginning on the
				date that is 3 years after that first day, and annually thereafter,
			 the amount
				determined by the Secretary pursuant to subsection
				(h);
							.
				
					(2)
					Determination
			 based on increase in the consumer price index
					Section 6 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at
			 the
			 end the following:
					
						
							(h)
							(1)
								Each year, by not later than the date that
				is 90 days before a new minimum wage determined under subsection
			 (a)(1)(D) is
				to take effect, the Secretary shall determine the minimum wage to
			 be in effect
				pursuant to this subsection for the subsequent 1-year period. The
			 wage
				determined pursuant to this subsection for a year shall be—
								
									(A)
									not less than the amount in effect under
				subsection (a)(1) on the date of such determination;
								
									(B)
									increased from such amount by the
				annual percentage increase in the Consumer Price Index for Urban
			 Wage Earners
				and Clerical Workers (United States city average, all items, not
			 seasonally
				adjusted), or its successor publication, as determined by the
			 Bureau of Labor
				Statistics; and
								
									(C)
									rounded to the nearest multiple of
				$0.05.
								
								(2)
								In calculating the annual percentage
				increase in the Consumer Price Index for purposes of paragraph
			 (1)(B), the
				Secretary shall compare such Consumer Price Index for the most
			 recent month,
				quarter, or year available (as selected by the Secretary prior to
			 the first
				year for which a minimum wage is in effect pursuant to this
			 subsection) with
				the Consumer Price Index for the same month in the preceding year,
			 the same
				quarter in the preceding year, or the preceding year,
				respectively.
							.
				
				
				(b)
				Base minimum
			 wage for tipped employees
				Section 3(m)(1) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 203(m)(1)) is amended to read as follows:
				
					
						(1)
						the cash wage paid such employee, which for
				purposes of such determination shall be not less than—
						
							(A)
							for the 1-year
				period beginning on the first day of the sixth month that begins 
			 after the date
				of enactment of the Minimum Wage Fairness Act, $3.00 an hour;
						
							(B)
							for each
				succeeding 1-year period until the hourly wage under this paragraph
			 equals 70
				percent of the wage in effect under section 6(a)(1) for such
			 period, an hourly
				wage equal to the amount determined under this paragraph for the
			 preceding
				year, increased by the lesser of—
							
								(i)
								$0.95; or
							
								(ii)
								the amount
				necessary for the wage in effect under this paragraph to equal 70
			 percent of
				the wage in effect under section 6(a)(1) for such period, rounded
			 to the
				nearest multiple of $0.05; and
							
							(C)
							for each
				succeeding 1-year period after the year in which the hourly wage
			 under this
				paragraph first equals 70 percent of the wage in effect under
			 section 6(a)(1)
				for the same period, the amount necessary to ensure that the wage
			 in effect
				under this paragraph remains equal to 70 percent of the wage in
			 effect under
				section 6(a)(1), rounded to the nearest multiple of $0.05;
				and
						.
			
				(c)
				Publication of
			 notice
				Section 6 of the Fair
			 Labor Standards Act of 1938 (as amended by subsection (a)) (29 U.S.C. 206)
			 is
			 further amended by adding at the end the following:
				
					
						(i)
						Not later than 60 days prior to the
				effective date of any increase in the minimum wage determined under
			 subsection
				(h) or required for tipped employees in accordance with
			 subparagraph (B) or (C)
				of section 3(m)(1), as amended by the Minimum Wage Fairness Act, the Secretary shall publish in the
				Federal Register and on the website of the Department of Labor a
			 notice
				announcing the adjusted required
				wage.
					.
			
				(d)
				Effective
			 date
				The amendments made by subsections (a) and (b) shall take
			 effect on the first day of the sixth month that begins after the date of
			 enactment of this Act.
			
			3.
			Extension of
		increased expensing limitations and treatment of certain real property as
		section 179 property
			
				(a)
				In
		general
				
					(1)
					Dollar
		limitation
					Section 179(b)(1) of the Internal Revenue Code of 1986	is amended—
					
						(A)
						by striking
		in  2010, 2011, 2012, or 2013 in subparagraph (B) and inserting after 2009 and before 2017, and
					
						(B)
						by striking 2013 in subparagraph
		(C) and inserting
		2016.
					
					(2)
					Reduction in
		limitation
					Section 179(b)(2) of such Code is amended—
					
						(A)
						by striking
		in  2010, 2011, 2012, or 2013 in subparagraph (B) and inserting after 2009 and before 2017, and
					
						(B)
						by striking 2013 in subparagraph
		(C) and inserting
		2016.
					
				(b)
				Computer
		software
				Section 179(d)(1)(A)(ii) of the Internal Revenue Code of 1986 is amended by striking
		2014 and inserting 2017.
			
				(c)
				Election
				Section
		179(c)(2) of the Internal Revenue Code of 1986 is amended by striking 2014 and inserting
		2017.
			
				(d)
				Special rules
		for treatment of qualified real property
				
					(1)
					In
		general
					Section 179(f)(1) of the Internal Revenue Code of 1986	is amended by striking in 2010, 2011, 2012, or 2013 and inserting after 2009 and before 2017.
				
					(2)
					Carryover
		limitation
					
						(A)
						In
		general
						Section 179(f)(4) of such Code is amended by striking
		2013 each place it appears and inserting
		2016.
					
						(B)
						Conforming
		amendment
						The heading of subparagraph (C) of section 179(f)(4) of such Code is
		amended by striking 2010, 2011 and
		2012 and inserting years before 2016.
					
				(e)
				Effective
		date
				The amendments made by this section shall apply to taxable
		years beginning after December 31, 2013.
			April 9, 2014Read the second time and placed on the calendar
